PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Airaksinen et al.
Application No. 15/524,637
Filed: 5 May 2017
For: METHOD
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition filed May 26, 2021, under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a continuing application under 37 CFR 1.53(b); (2) the petition fee of $2,100 submitted on May 26, 2021; and (3) a proper statement of unintentional delay.

This application is being revived solely for purposes of continuity.  As continuity has been established by this decision, the application is in favor of continuing application No. 17/330,652 filed May 26, 2021.

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  
 
/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET